Mr. Justice Audrey
delivered the opinion of the court.
This suit was begun in a municipal court and an appeal was taken from the judgment rendered therein to the District Court of Ponce. A trial de novo having been held in the latter court, judgment was rendered in favor of the defendant. Prom that judgment the present appeal has been taken by the plaintiff.
*647Tbe appellant claims from the defendant payment of the sum of $369.25 for medical and clinical services rendered by reason of a gun-shot wound received in the stomach by the defendant. The defendant answered that the compensation claimed was not owed by him but by Alejandro Franceschi, otherwise called Chalí, as the latter'was the person who agreed with the plaintiff to pay for snch services. The district court held that this averment of the defendant was proved.
The appellant urges that the lower court erred in making the finding that the defendant was not bound to pay the amount claimed. Another error, which .derives from the former, is assigned, to wit, that the judgment is contrary to the law and the facts.
The only controversy between the parties at the trial was as to whether Alejandro Franceschi, otherwise known as Chalí, agreed with the plaintiff to pay for the services rendered to the defendant. The • evidence was conflicting, for while the plaintiff and Franceschi testified at the trial that there had been no such agreement between them, the defendant and two witnesses testified to the contrary; there being in favor of defendant’s testimony a certain statement that was not contradicted by the plaintiff, to the effect that Mr. Franceschi paid for all the medicines and injections purchased in a certain drugstore to be administered to the defendant, and a letter which strengthens the evidence of the defendant. Hence we find no manifest error in the conclusion reached by the court below.
The judgment appealed from must be affirmed.